DETAILED ACTION
The amendment and RCE filed on 11/23/2021 has been entered and fully considered. Claims 1-2, 7, 11, 14, 28, 30, 34-42, 45, 50-51 and 53 are pending. Claims 7, 36-42, 45, 50-51 and 53 have been withdrawn from consideration. Claims 1-2, 11, 14, 28, 30 and 34-35 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 11, 14, 30 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leriche et al. (Molecules, 2014) (Leriche).
Regarding claim 1, Leriche teaches a method of identifying components of a sample comprising:
a) selectively reacting a component (e.g. DNA duplex) in the sample with a chemical tag (e.g. PAMAM) through a reactive group (amine) wherein the chemical tag has two or more sites for ionization (page 20735, par 4);
b) separating the components using ion mobility spectrometry or capillary
electrophoresis (ESI-IM-MS) (Fig. 2B, page 20733, par 1, page 20735, par 0); and
c) analyzing the sample to identify the components therein, wherein the sample is a complex sample (Fig. 2B, page 20733, par 1, page 20735, par 0).
Leriche teaches that “In this work, we investigated the ability of low generation PAMAM, native or modified, to bind double-stranded DNA by ESI-IM-MS.” (page 20733, par 1). Here, Leriche teaches a) binding DNA duplex to PAMAM through a reactive 
The instant specification defines that “Alternatively, the RG is a group which enhances the nucleophilicity of a group on the chemical tag, such as an amine, which allows it to react with an electrophilic group of a component in the sample” (page 12, lines 26-28).  PAMAM has surface amine as the reactive group (RG) that enhances the nucleophilicity of a group on PAMAM, which allows it to react with an electrophilic group of the DNA duplex in the sample.  
A chemical bond does not have to be a covalent bond. It is well known that a chemical bond is a lasting attraction between atoms, ions or molecules that enables the formation of chemical compounds. The bond may result from the electrostatic force of attraction between oppositely charged ions as in ionic bonds or through the sharing of electrons as in covalent bonds. In this case, the chemical bond between the DNA duplex and PAMAM results from the electrostatic force of attraction between oppositely charged ions as in ionic bond. Therefore, “binding” of Leriche and “reacting” of present claim 1 are equivalent, and Leriche teaches a) selectively reacting a component (e.g. DNA duplex) in the sample with a chemical tag (e.g. PAMAM) through a reactive group (amine).
Leriche’s sample contains DNA duplex (ds) product as well as ammonium acetate solvent and excessive reactants (unreacted single stranded oligonucleotide (ss)) (page 20734, par 1). Therefore, Leriche’s sample is complex sample.

Regarding claim 11, Leriche teaches that wherein the separation of the components in step b) is done using ion-mobility spectrometry (IM) and the analysis of the sample in step c) is done using MS (Fig. 2B, page 20733, par 1).
Regarding claim 14, Leriche teaches that wherein the chemical tag is PAMAM (page 20735, par 4). PAMAM inherently contains a moiety (e.g. amidoamine) which absorbs in the infrared (IR) spectrum.
Regarding claim 30, Leriche teaches that wherein the chemical tag (PAMAM) comprises two or more functional groups which are readily ionizable, each independently selected from amino (amidoamine), carboxylic acid, ester, carbamate and/or phosphonate (page 20733, par 1).
Regarding claim 34, Leriche teaches that wherein the chemical tag (PAMAM dendrimers) is a dendrimer-type molecule containing two or more ionizable groups (page 20736, par 1).
Regarding claim 35, Leriche teaches that wherein the dendrimer-type molecule is polyamidoamine (PAMAM), polypropyleneimine (PPI), polyglutamic acid and/or polyester dendrimer (page 20736, par 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leriche et al. (Molecules, 2014) (Leriche) in view of Mordehai et al. (US 2015/0219598, IDS) (Mordehai).
Regarding claim 28, Leriche does not specifically teach calculating a collisional cross section (CCS) value of the ionized molecules (page 20732, par 1). However, Leriche teaches that “IM is a post-ionization method used to separate gas phase ions according to their charge, their mass and their collision cross section (size and shape). The ions are accelerated by an electric field in a cell containing a buffer gas.” (page .

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Applicant respectfully submits that “binding” of Leriche and “reacting” of present claim 1 are not equivalent. Leriche’s binding involves non-covalent interactions resulting in a non-covalent DNA-PAMAM complex (for example, page 20735, paragraph 4; page 20736, paragraph 2; page 20740, paragraph 3 of Leriche). Non-covalent interaction does not equate to reacting. Nevertheless, Applicant has amended claim 1 to recite “through a reactive group” in order to emphasize that Applicant’s reacting step involves a reaction group that allows for the reaction between a component of a sample and a chemical tag of the present disclosure. Reactive groups are defined in the present specification on page 12 lines 22-32, on page 13 lines 1-2, as follows:
“In one embodiment, the RG is a labile group which allows it to react with a nucleophile or nucleophilic group. Alternatively, the RG is a group which enhances the nucleophilicity of a group on the chemical tag, such as an amine, which allows it to react with an electrophilic group of a component in the sample. In some embodiments, the RG group is able to rapidly react with the target molecule or target molecules in the sample. Non-limiting examples of RG groups include, isocyanates, isothiocyanates, succinimidyl esters, succinimidyl carbamates, carboxylic acids, amines, aldehydes, esters, dienes, alkenes and alkynes. Preferred RG groups include, but are not limited 
This argument is not persuasive. The instant specification defines that “Alternatively, the RG is a group which enhances the nucleophilicity of a group on the chemical tag, such as an amine, which allows it to react with an electrophilic group of a component in the sample” (page 12, lines 26-28).  PAMAM (Poly(amidoamine)) has surface amine as the reactive group (RG) that enhances the nucleophilicity of a group on PAMAM, which allows it to react with an electrophilic group of the DNA duplex in a sample.  
A chemical bond does not have to be a covalent bond. It is well known that a chemical bond is a lasting attraction between atoms, ions or molecules that enables the formation of chemical compounds. The bond may result from the electrostatic force of attraction between oppositely charged ions as in ionic bonds or through the sharing of electrons as in covalent bonds. In this case, the chemical bond between the DNA duplex and PAMAM results from the electrostatic force of attraction between oppositely charged ions as in ionic bond. Therefore, “binding” of Leriche and “reacting” of present claim 1 are equivalent, and Leriche teaches a) selectively reacting a component (e.g. DNA duplex) in the sample with a chemical tag (e.g. PAMAM) through a reactive group (amine).
Applicant argues that “The term “reactive group” used in the present disclosure is well-known in the art, and refers to a group capable of undergoing a chemical reaction to form primarily a common covalent bond where two atoms share their electrons with each other. On the other hand, binding of Leriche does not involve reactive groups since Leriche’s DNA-PAMAM complex are formed through non- covalent interactions of DNA and PAMAM.” (remark, page 17, par 1).
This argument is not persuasive. As has been discussed above, a chemical bond does not have to be a covalent bond. It is well known that a chemical bond is a lasting attraction between atoms, ions or molecules that enables the formation of chemical compounds. The bond may result from the electrostatic force of attraction between oppositely charged ions as in ionic bonds or through the sharing of electrons as in covalent bonds. In this case, the chemical bond between the DNA duplex and PAMAM 
The instant specification defines that “Alternatively, the RG is a group which enhances the nucleophilicity of a group on the chemical tag, such as an amine, which allows it to react with an electrophilic group of a component in the sample” (page 12, lines 26-28).  PAMAM (Poly(amidoamine)) has surface amine as the reactive group (RG) that enhances the nucleophilicity of a group on PAMAM, which allows it to react with an electrophilic group of the DNA duplex in a sample.  
Applicant argues that “Leriche’s samples are not complex samples since they do not include a plurality of components. For example, on page 20734 of Leriche, Leriche teaches how its samples containing only DNA component are prepared (single stranded oligonucleotide in 1 M ammonium acetate). That is, the samples of Leriche contains DNA as a single component as opposed to the sample of amended claim 1.” (remark, page 17, par 4).
Examiner respectfully disagrees. Leriche’s sample contains DNA duplex (ds) product as well as ammonium acetate solvent and excessive reactants (unreacted single strand DNA (ss)) (page 20734, par 1). Therefore, Leriche’s sample is a complex sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797